Name: 63/2/Euratom: Council Decision of 14 May 1962 determining the appointing authority for the Secretariat of the Councils
 Type: Decision
 Subject Matter: civil law;  EU institutions and European civil service;  executive power and public service;  political framework
 Date Published: 1963-01-16

 Avis juridique important|31963D000263/2/Euratom: Council Decision of 14 May 1962 determining the appointing authority for the Secretariat of the Councils Official Journal 005 , 16/01/1963 P. 0033 - 0033 Danish special edition: Series I Chapter 1963-1964 P. 0003 English special edition: Series I Chapter 1963-1964 P. 0003 Greek special edition: Chapter 01 Volume 1 P. 0085 Spanish special edition: Chapter 01 Volume 1 P. 0098 Portuguese special edition Chapter 01 Volume 1 P. 0098 COUNCIL DECISION of 14 May 1962 determining the appointing authority for the Secretariat of the Councils (63/2/Euratom)THE COUNCIL OF THE EUROPEAN ATOMIC ENERGY COMMUNITY, Having regard to Article 2 of the Staff Regulations of Officials and Article 6 of the Conditions of Employment of Other Servants of the Communities; HAS DECIDED AS FOLLOWS: Sole Article The powers conferred by the Staff Regulations of Officials on the appointing authority and by the Conditions of Employment of Other Servants on the authority competent to conclude staff contracts shall, as far as the Secretariat of the Councils is concerned, be exercised: (a) by the Councils, for the appointment of the Secretary-General; (b) by the Councils, on a proposal from the Secretary-General, for the application of Articles 1, 13, the second paragraph of Article 15, Articles 16, 22, 29, 30, 31, 32, 38, 41, 49, 50, 51, 78, 87, 88, 89 and 90 to servants in Grade 1 of Category A; (c) by the Secretary-General in other cases. The Secretary-General is authorized to delegate his powers, in whole or in part, to the Director-General of Administration or, failing him, to the Director-General acting in his place, for the application of the Conditions of Employment of other servants and the application of the Staff Regulations to officials in Categories B, C and D, except, however, those powers which are conferred on him in respect of the appointment and termination of service of officials and the engagement of other servants.Done at Brussels, 14 May 1962. For the Council The President M. COUVE de MURVILLE